Citation Nr: 1013028	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant's son and a family friend



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the appellant's son's testimony before 
the undersigned Veterans Law Judge (VLJ) in a hearing at the 
RO in January 2008, the Board remanded the issue on appeal 
for further development of the record.  Unfortunately, as 
the development requested by that remand was not completed, 
the issue on appeal was again remanded by the Board in 
August 2009.  It has now been returned for further appellate 
review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As noted in the March 2008 and August 2009 Board remands, 
the appellant also filed claims for accrued benefits and 
compensation based on 38 U.S.C.A. § 1151.  This issue has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is again referred to the AOJ for appropriate 
action.  





FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2003.  The death 
certificate stated that the immediate cause of his death was 
an acute myocardial infarction, and the underlying causes 
included thrombosis of a venous graft, and occlusive 
coronary arteriosclerosis, with significant conditions 
contributing to the Veteran's death but not resulting in the 
underlying cause including bronchopneumonia and end stage 
renal disease. 

2.  At the time of the Veteran's death, service connection 
had been established for generalized anxiety disorder or 
PTSD, evaluated as 50 percent disabling; the residuals of 
shrapnel wounds to the face, evaluated as zero percent 
disabling; and the residuals of shrapnel wounds to the right 
arm, left forearm, and left hand, evaluated as zero percent 
disabling.  A combined evaluation of 50 percent was in 
effect.

3.  The disabilities cited as the causes of the Veteran's 
death were not shown in service or until many years after 
discharge from service, and there is no competent medical 
opinion that relates any of these causes to active service.  

4.  There is no competent medical opinion that relates the 
Veteran's service connected PTSD or shrapnel scars to the 
causes of the Veteran's death, or to otherwise show that the 
service connected disabilities aggravated his cardiovascular 
diseases or other causes of death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred due to 
active service, nor may cardiovascular renal disease be 
presumed to have been incurred due to active service.  A 
disability incurred in or aggravated by service did not 
contribute materially or substantially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110; 1112, 1113, 
1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO. 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  Unlike a claim to reopen, an original 
DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
veteran's lifetime was not granted.  Where a claimant 
submits a detailed application for benefits, VA must provide 
a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

In this case, the appellant's claim was twice remanded in 
order to ensure that she received proper notification.  This 
was accomplished in an October 2009 letter.  Although this 
letter was not provided until after the initial adjudication 
of her claim, her claim was readjudicated in a December 2009 
supplemental statement of the case.  This readjudication 
remedied the failure to provide proper notice before the 
initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records have been 
obtained.  VA treatment records have been obtained, 
including the records of the Veteran's final hospitalization 
and the treatment administered immediately prior to his 
death.  No private medical records have been identified by 
the appellant.  The appellant requested a hearing, and 
although she did not appear, her son and a family friend 
provided testimony on her behalf.  

At this juncture, the Board notes that a medical opinion has 
not been obtained in this case.  However, the evidence does 
not show that it is necessary to obtain such an opinion.  

Under the VCAA, VA is obliged to provide an examination and 
obtain an opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83. 

In this case, no competent medical evidence has been 
submitted that links the Veteran's service connected anxiety 
or PTSD or his other service connected disabilities to the 
disabilities noted to be the cause of his death.  In 
addition, there is no competent medical evidence that links 
the disabilities noted to be the cause of the Veteran's 
death to active service.  The Board concludes that not even 
the low threshold for a link between the Veteran's death and 
service has been met, and there is no basis on which to 
obtain a medical opinion. 

Therefore, as there is no indication that there is any 
relevant evidence outstanding in this claim, the Board will 
proceed with consideration of the Veteran's appeals.

Cause of Death

The appellant contends that the Veteran's service connected 
post-traumatic stress disorder (PTSD) made a substantial 
contribution to the cause of his death.  She argues that 
this disability aggravated his non-service connected 
arteriosclerosis, and led to the myocardial infarction that 
resulted in the Veteran's death. 

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was 
a causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death "evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 
1999).

Under 38 C.F.R. § 3.303(b), another element of establishing 
service connection is through a demonstration of continuity 
of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If arteriosclerosis become manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of 
arteriosclerosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the record includes the Veteran's death 
certificate.  This shows that the Veteran died on October 
[redacted], 2003.  The immediate cause of his death was an acute 
myocardial infarction.  The time between the onset of this 
ailment and the Veteran's death was two weeks.  The 
underlying causes were thrombosis of venous graft of two 
weeks duration, and occlusive coronary arteriosclerosis 
which had been present for years.  Other significant 
conditions contributing to the Veteran's death but not 
resulting in the underlying cause were bronchopneumonia and 
end stage renal disease. 

The record further shows that at the time of the Veteran's 
death, service connection had been established for 
generalized anxiety disorder or PTSD, evaluated as 50 
percent disabling; the residuals of shrapnel wounds to the 
face, evaluated as zero percent disabling; and the residuals 
of shrapnel wounds to the right arm, left forearm, and left 
hand, evaluated as zero percent disabling.  A combined 
evaluation of 50 percent had been in effect from November 
2002.  

The evidence includes the Veteran's service treatment 
records.  In addition, VA treatment records dating for the 
first few years after the Veteran's discharge from service 
and then from the 1980s through the date of his death have 
been obtained.  

The Veteran's service treatment records are negative for any 
evidence of myocardial infarctions, arteriosclerosis, 
bronchopneumonia, or renal disease.  

VA hospital records dated June 1988 show that the Veteran 
was admitted for ventricular arrhythmia.  The diagnosis was 
coronary artery disease.  He had a 20 year history of 
hypertension, and had suffered three myocardial infarctions.  
He was scheduled for cardiac rehabilitation.

October 2002 VA treatment records show that the Veteran was 
seen at the cardiology unit.  His personal medical history 
included major depression, as well as prostate cancer, 
diabetes, hypertension, coronary artery disease, and 
hyperlipidemia.  

VA treatment records from February 2003 state that the 
Veteran had a history of a coronary artery bypass graft 13 
years earlier.  He also had a history of congestive heart 
failure.  

A March 2003 examination of the Veteran's shrapnel wounds 
noted a one centimeter scar over the medial border of the 
left eyebrow.  There was a mild depression but no other 
symptoms were noted.  The scars of the right arm, left arm, 
and left hand could not be visualized.  

The records pertaining to the Veteran's final 
hospitalization note that he had been admitted to the 
hospital in August 2003 after suffering a fall at home and 
fracturing his left humerus.  He was referred to the cardiac 
unit in preparation for surgery, at which time congestive 
heart failure was discovered.  He was transferred to the 
cardiac care unit after abnormalities were noted on an 
electrocardiogram.  

The records further show that the Veteran remained in the 
hospital for two months.  Problem lists were cited on many 
occasions, which included coronary artery disease with 
congestive heart failure, chronic renal insufficiency, 
pulmonary congestion, atrial fibrillation, diabetes 
mellitus, prostate cancer, diabetes mellitus, and end state 
renal disease.  However, his PTSD was never cited as a 
medical problem during this hospitalization.  

The final note shows that the Veteran was found to be 
unresponsive in his bed on October [redacted], 2003.  His medical 
problems were again noted to include congestive heart 
failure, chronic renal insufficiency, pulmonary congestion, 
atrial fibrillation, diabetes mellitus, prostate cancer, and 
end state renal disease.  The Veteran had been admitted for 
closed reduction of a fracture of the left humerus, but his 
post-operative course had been complicated by an acute 
myocardial infarction, right lower lobe pneumonia, acute 
onset of chronic renal failure, new onset atrial 
fibrillation, and a lower gastrointestinal bleed.  After the 
Veteran was found to be unresponsive, efforts were made to 
treat him but his condition continued to deteriorate until 
he was pronounced dead.  The immediate cause of death was 
cardiopulmonary arrest in the setting of sepsis, 
questionable congestive heart failure, hypoxemia, 
hypotension, and renal failure.  

At the January 2008 hearing, the son of the Veteran and the 
appellant related that the Veteran's PTSD affected him 
throughout his life to such an extent that loud noises had 
sometimes made him dive for cover.  The Veteran's wartime 
experiences were also noted.  The belief was expressed that 
this stress must have affected his heart.  See Transcript.  

After careful review of the appellant's contentions and the 
medical evidence, the Board is unable to find that the cause 
of the Veteran's death is related to active service.  

Initially, the Veteran notes that acute myocardial 
infarction, coronary arteriosclerosis, and the other 
cardiovascular disabilities that have been cited as the 
cause of the Veteran's death are not shown to be related to 
active service.  The Veteran's service treatment records are 
completely negative for these disabilities.  Furthermore, 
they are not shown to have developed within a year of his 
discharge from service, and the medical histories contained 
in the current evidence shows that these disabilities first 
manifested themselves in the 1960s, which was approximately 
20 years after the Veteran's discharge from service.  There 
is no evidence of continuity of symptomatology for his 
cardiovascular disabilities and the initial diagnosis of 
such, and there is no competent medical opinion that relates 
these disabilities to active service.  Similarly, there is 
no evidence of renal disease or any of the other 
disabilities cited by either the death certificate or the 
hospital records during active service or until many years 
after discharge from service, and no competent medical 
opinion that relates these disabilities to active service.  
Therefore, the preponderance of the evidence is against a 
finding that the causes of the Veteran's death are related 
to service.  

However, the Board notes that the primary contention of the 
appellant is that the Veteran's service connected PTSD 
either caused or aggravated the Veteran's cardiovascular 
disabilities to such an extent that it resulted in his 
death.  The Veteran's representative has cited but not 
submitted studies that show there is in general a higher 
rate of cardiovascular disease in patients with PTSD than 
patients without PTSD.  Unfortunately, there is no competent 
medical evidence whatsoever in this case that purports to 
show any relationship between this Veteran's PTSD and his 
cardiovascular disability or his death.  The Veteran's VA 
treatment records are mostly related to the treatment of his 
cardiovascular disabilities.  However, there is not a single 
instance in which any of his doctors state or infer that the 
Veteran's PTSD was aggravating his cardiovascular problems.  
In fact, while major depression was noted as part of his 
medical history on a few occasions in 2002 and 2003, neither 
generalized anxiety disorder or PTSD was ever noted.  The 
Board finds it very significant that in the rather extensive 
records describing the Veteran's final hospitalization, 
which lasted for two months, his PTSD was not noted or 
included in the Veteran's problem list on a single occasion.  
The same is true for his service connected scars.  The Board 
concludes that the preponderance of the evidence is against 
a finding that the Veteran's service connected PTSD or scars 
contributed to the cause of his death.  

In reaching this decision, the Board notes the sincere 
beliefs of the appellant and her son that the Veteran's PTSD 
contributed to his demise.  However, neither of them are 
physicians, and they are not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In the absence of competent 
medical evidence of such a relationship in this particular 
case, entitlement to service connection for the cause of the 
Veteran's death is not warranted.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


